DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 8-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-permeability tubing” in claim 1 is a relative term which renders the claim indefinite. The term “high-permeability” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Absent a definition in the specification as to what permeability range is encompassed by “high-permeability”, or a list of example materials for the tubing that would be considered “high-permeability”, the skilled artisan is left in doubt as to which tubing would or would not meet the limitation of being “high-permeability tubing”. 
Dependent claims are rejected for the same reason as the base claim upon which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US Patent Application Publication 2010/0075293).
Regarding claim 1, Chang et al. discloses a cell culture chamber (called bioreactor) (10) (para. 40, 49) (Fig. 1, sheet 1 of 10) comprising:
a top (80) (para. 42);
a bottom (82) (para. 42);
at least a first side wall and a second side wall (the side surfaces of biochambers 20, 40, 60 form at least a first side wall, e.g., wherein port 26 is formed, and a second side wall, e.g., wherein port 28 is formed) (para. 41) (Figs. 1-2);
wherein the top, the bottom, the first side wall, and the second side wall are joined together to define an enclosure for culturing cells (para. 43) (Figs. 1-2);
at least one inlet opening fluidically coupled with gas permeable tubing sealed to the inlet opening (para. 44, 72); and
at least one outlet opening fluidically coupled with gas permeable tubing sealed to the outlet opening (para. 44, 72). 
As to the limitation of the cell culture chamber being gas-impermeable and wherein the top, bottom, first side wall, and second side wall are each comprise of a gas-impermeable material, Chang et al. discloses wherein each of the aforementioned components of the cell culture chamber are formed from a biocompatible polymer such as polycarbonate or glass (para. 52) and are joined together to define an enclosure that is “a substantially closed system with the only input into the bioreactor and output from the bioreactor 10 coming from the inflow ports 26,46,66 and the outflow ports 28,48,68, respectively” (para. 42-43). Therefore, there is clearly no communication of gas or other fluids through the chamber at any point other than the inflow and outflow ports (i.e., there is no gas communication through the top, bottom, first side wall, or second side wall), and the material of the top, bottom, first side wall, and second side wall is clearly a gas-impermeable material and the cell culture chamber meets the limitation of being a gas-impermeable chamber.
As to the limitation of each of the top, bottom, first side wall, and second side wall having a surface to which cells adhere, Chang et al. discloses wherein each of the aforementioned components of the cell culture chamber are formed from a biocompatible polymer such as polycarbonate or glass (para. 52), each of which are materials capable of allowing cells to adhere thereon. 
As to the limitation of the tubing being “high-permeability” tubing, Chang et al. discloses that the tubing is gas permeable, as set forth above, and this is considered to meet the limitation of being “high-permeability”- in order to allow gas to permeate therethrough, the tubing must necessarily have a high permeability to gas. 
Regarding claim 9, the limitation of the cell culture chamber being sized and configured to fit within an incubator is a recitation of intended use and has therefore been given appropriate patentable weight (MPEP 2114). The cell culture chamber disclosed by Chang et al. is fully capable of being fitted into any incubator having appropriate dimensions for receiving the cell culture chamber, and therefore meets the claim limitation. 
Regarding claim 10, the limitation of the cell culture chamber being sized and configured to couple to a substrate of a cell culture instrument is a recitation of intended use and has therefore been given appropriate patentable weight (MPEP 2114). The cell culture chamber disclosed by Chang et al. is fully capable of being coupled to a substrate of a cell culture instrument, as a user could couple the cell culture chamber to a substrate of a cell culture instrument (e.g., by coupling the bottom of the cell culture chamber to the substrate of an instrument using an adhesive).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2010/0075293) in view of Pavesi et al. (WO 2016076795 A1) (already of record).
Regarding claim 3, Chang et al. discloses wherein the top, bottom, first side wall, and second side wall are comprised of a gas-impermeable material such as a biocompatible polymer such as polycarbonate or glass, as set forth above. 
Chang et al. is silent as to the material comprising polystyrene.
Pavesi et al. discloses that polycarbonate, polystyrene, etc. are gas-impermeable materials that have traditionally been used to make cell culture devices (p. 4 lines 1-5, p. 7 lines 13-23
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to use polystyrene instead of polycarbonate as the material, as such a modification represents simple substitution of one known element for another to obtain predictable results (MPEP § 2143), in this case, substituting polystyrene for polycarbonate in order to arrive at a gas-impermeable material suitable for forming a cell culture device. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US Patent Application Publication 2010/0075293).
Regarding claim 21, Chang et al. discloses wherein the culture chamber comprises four side walls (Figs. 1-2). 
Chang et al. is silent as to the four side walls being curved to form a dome-like shape.
Nonetheless, it has been held that changes in shape are considered a matter of choice which a person of ordinary skill in the art would find prima facie obvious absent persuasive evidence that the particular shape configuration is significant (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the four side walls disclosed by Chang et al. to be curved to form a dome-like shape, as such a modification represents an obvious design choice in the shape of the cell culture chamber, absent persuasive evidence that the particular dome-like shape is significant. 

Claims 1, 3, 6, 8-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wood (US Patent 6,403,369) in view of Hayano et al. (GB 2062006 A).
Regarding claim 1, Wood discloses a gas-impermeable cell culture chamber (10) (col. 1 lines 13-18, col. 4 line 28-50, claim 1) (Figs. 1-2, sheet 1 of 1) comprising:
a top (the chamber comprises walls 16, 18, 20, 22, any of which could read on being a top depending on the orientation of the cell culture chamber 10) (col. 4 lines 37-67) (Figs. 1-2);
a bottom (the chamber comprises walls 16, 18, 20, 22, any of which could read on being a bottom depending on the orientation of the cell culture chamber 10) (col. 4 lines 37-67) (Figs. 1-2);
at least a first side wall and a second side wall  (the chamber comprises walls 16, 18, 20, 22, any of which could read on being a first or second side wall depending on the orientation of the cell culture chamber 10) (col. 4 lines 37-67) (Figs. 1-2);
wherein the top, the bottom, the first side wall, and the second side wall are each comprised of a gas-impermeable material with a surface to which cells adhere (col. 2 line 64-col. 3 line 9, col. 4 lines 28-67, col. 5 lines 25-33, claim 1) and which are joined together  to define an enclosure for culturing cells (col. 4 line 51-col. 5 line 3);
at least one inlet opening (col. 5 line 45-col. 6 line 10); and
at least one outlet opening (col. 5 line 45-col. 6 line 10). 
Wood discloses wherein the at least one inlet and at least one outlet permit cell culture medium to be added and removed, respectively, (col. 5 line 45-col. 6 line 10) and therefore it is understood that the invention of Wood necessarily comprises tubing coupled to the at least one inlet opening and tubing coupled to the at least one outlet opening to provide a passageway for the travel of cell culture medium. It is also understood that the invention of Wood necessarily comprises this tubing being sealed to the at least one inlet opening and at least one outlet opening, respectively, because if a liquid seal was not present, cell culture medium would leak out before reaching the interior of the cell culture chamber, and because Wood discloses that each opening is provided with a Luer adaptor (col. 5 line 45-col. 6 line 10)  (an adaptor that by definition provides a sealed connection). 
Wood is silent as to the tubing being high-permeability tubing. However, Wood discloses that it is desirable to provide oxygen necessary for cell growth via cell culture medium (col. 1 line 55-col. 2 line 1). 
Hayano et al. discloses a cell culture chamber comprising an inlet opening and an outlet opening each connected to tubing “made of a material having excellent gas permeability” (reads on high-permeability) to deliver culture medium through the cell culture chamber (p. 2 lines 10-44) (Figs. 1-7, sheets 1-2 of 3). Such tubing allows oxygen to be supplied to the cell culture chamber via the medium (p. 3 lines 14-19). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the at least one inlet and at least one outlet disclosed by Wood to be fluidically coupled with high-permeability tubing sealed thereto, based on the teachings of Hayano et al., in order to supply oxygen needed for cell growth via a cell culture medium circulated through the tubing. 
Regarding claim 3, Wood discloses wherein the gas-impermeable material comprises polystyrene (col. 5 lines 25-33). 
Regarding claim 6, Wood discloses wherein the inlet and the outlet are located along walls 20, 22 (col. 4 line 50-col. 6 line 10) (Figs. 1-2). As discussed above, the walls 20, 22 could serve as a “top” of the cell culture chamber, as the cell culture chamber is fully capable of being oriented in such a manner. Therefore, Wood is deemed to anticipate the subject matter of claim 6.
However, Wood explicitly denotes portion 16 as the “top” portion of the cell culture chamber (col. 4 lines 50-54) (Fig. 2). Should it be found that portion 16 is the only “top” disclosed by Wood, then it would have been obvious to one of ordinary skill in the art to modify the invention of Wood such that the inlet and the outlet are located on portion 16 rather than on 20, 22. It has been held that the rearrangement of parts of a prior art device, wherein the rearrangement does modify the operation of the device, is an obvious matter of design choice (MPEP §2144.04). Arranging the inlet and outlet to be located on top portion 16 would not modify the operation of the device, as the inlet and outlet would still be operable to conduct fluid transfer through the device, and would yield the advantage of allowing a user to easily inspect the inlet and outlet by viewing the cell culture chamber from above. 
Regarding claim 8, Wood discloses wherein the cell culture chamber is integrally formed (col. 5 lines 2-3). 
Regarding claim 9, Wood discloses wherein the cell culture chamber is sized and configured to fit within an incubator (col. 5 lines 4-24). 
Regarding claim 10, the limitation of the cell culture chamber being sized and configured to couple to a substrate of a cell culture instrument is a recitation of intended use and has therefore been given appropriate patentable weight (MPEP 2114). Wood discloses wherein the cell culture chamber can be placed on a shelf of an incubator (col. 5 lines 4-24) (reads on a substrate of a cell culture instrument). The cell culture chamber disclosed by Wood is fully capable of being coupled to the substrate, as a user could couple the cell culture chamber to the shelf with an adhesive. 
Regarding claim 21, Wood discloses wherein the cell culture chamber comprises a top planar portion and four descending portions descending from the top planar portion (the four descending portions form first and second longitudinal edges and first and second lateral edges) (col. 4 line 50-col. 5 line 25) (Figs. 1-2). The four descending portions meet the limitation of the claimed four side walls. Wood further discloses that the cell culture chamber comprises “rounded corners” (formed by the four side walls, see col. 4 line 50-col. 5 line 25 and Figs. 1-2) and therefore the subject matter of the four side walls being curved to form a dome-like shape is met (see also Figs. 1-2, which show the dome-like shape).
Should it be found that Wood does not disclose the dome-like shape, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the four side walls disclosed by Wood. to be curved to form a dome-like shape, as such a modification represents an obvious design choice in the shape of the cell culture chamber, absent persuasive evidence that the particular dome-like shape is significant (MPEP §2144.04).

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Barbaroux et al. (US Patent Application Publication 2013/0161229) is directed to a gas-impermeable cell culture container comprising a port opening on a top thereof. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799